—Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered June 29, 1983, convicting him of robbery in the first degree and attempted coercion in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Inasmuch as there was no identification procedure conducted by the police, no preliminary hearing on this matter was required. The question of the accuracy of the complainant’s identification was properly left within the province of the jury (see, People v Dukes, 97 AD2d 445).
The defendant’s remaining contentions have been considered and found to be without merit. Gibbons, J. P., Thompson, Brown and Weinstein, JJ., concur.